NOT FOR PUBLICATION


                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


                                 :
DARA WOODALL,                    :   Civil Action No. 17-1847 (RMB)
                                 :
                Petitioner,      :
                                 :
          v.                     :             OPINION
                                 :
WILLIAM ANDERSON, et al.,        :
                                 :
                Respondents.     :
                                 :

Appearances:

Stanley O. King, Esq.
King & King
231 S. Broad St.
Woodbury, New Jersey 08096

John J. Lafferty, IV, Esq.
4997 Unami Blvd.
Mays Landing, New Jersey 08226

BUMB, United States District Judge

I.   INTRODUCTION

     On March 16, 2017, Petitioner Dara Woodall (“Petitioner”), a

state prisoner incarcerated in Edna Mahan Correctional Facility in

Clinton, New, Jersey, filed a pro se Petition Under 28 U.S.C. §

2254 for Writ of Habeas Corpus by a Person In State Custody,

challenging her October 8, 2009 conviction and sentence in Atlantic

County, New Jersey for murder and weapons charges. (Pet., ECF No.
1, ¶¶1-5.) Respondents filed a motion to dismiss the petition as

barred by the statute of limitations (Mot. to Dismiss, ECF No. 8),

and Petitioner filed a brief in opposition to the motion to

dismiss. (“Petr’s Opp. Brief,” ECF No. 9.)

     On February 1, 2018, this Court issued an Opinion and Order,

finding   that   the   one-year    statute   of   limitations   period   for

Petitioner’s petition for writ of habeas corpus under 28 U.S.C. §

2254 began to run on March 8, 2012 and expired on March 8, 2013.

(Opinion, ECF No. 10 at 9.) When Petitioner filed her PCR petition

on March 4, 2014, it was too late to toll the statute of limitations

under 28 U.S.C. § 2244(d)(2). (Id.)

     Petitioner    argued   that    abandonment    by   her   PCR   attorney

justified equitable tolling of the statute of limitations. (Id.)

She alleged that

           after petitioner’s state direct appeal became
           final   on  March   7,  2012,   she  was   in
           communication repeatedly with Stephen Kirsch,
           the attorney who represented her on direct
           appeal, requesting that the Public Defender
           proceed with preparation and filing of her
           post-conviction relief petition. She was
           repeatedly told to “wait” and “give it time”
           and the Public Defender never did prepare and
           file the documents. Finally, petitioner
           prepared and filed her own petition in March
           2014.

(Id. at 9-10.) Petitioner also alleged that the New Jersey Public

Defender’s Office typically sends letters advising inmates of the

results of their state court appeals and advises inmates to file


                                      2
their federal habeas petitions. (Id. at 10.) Petitioner asserted,

however, that she was under the impression that her appellate

lawyer would represent her in the post-conviction proceedings,

including habeas corpus. (Opinion, ECF No. 10 at 10.) This Court

administratively           terminated   Respondents’      motion       to    dismiss,

appointed        counsel    to   represent   Petitioner,    and    scheduled       an

evidentiary hearing on the issue of equitable tolling. (Id. at

11.)

II.    DISCUSSION

       A.    Legal Standard for Equitable Tolling                 of    Statute    of
             Limitations Under 28 U.S.C. § 2244(d).

       Equitable      tolling     applies    to   the   one-year        statute    of

limitations under 28 U.S.C. § 2244(d) in appropriate cases. Holland

v. Florida, 560 U.S. 631, 645 (2010). A petitioner is entitled to

equitable tolling if “he shows: ‘(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance

stood in his way’ and prevented timely filing.” Id. (quoting Pace

v. DiGuglielmo, 544 U.S 408, 418 (2005). Garden variety attorney

neglect, such as a miscalculation that leads to missing a deadline,

is    not   an    extraordinary     circumstance   that    warrants         equitable

tolling, but more serious instances of attorney misconduct may

warrant equitable tolling. Id. at 651-52.

       The diligence required of a habeas petitioner in pursuing his

or her remedies is “‘reasonable diligence, not maximum feasible


                                         3
diligence.’” Munchinski v. Wilson, 694 F.3d 308, 330 (3d Cir. 2012)

(quoting Holland, 130 S.Ct. at 2565 (internal quotation marks and

citations omitted)). “The diligence inquiry is fact-specific and

depends on the circumstances faced by the particular petitioner.”

Id. at 331. Thus, “[i]f a petitioner ‘did what he reasonably

thought   was   necessary   to   preserve   his   rights   ...   based   on

information he received ..., then he can hardly be faulted for not

acting more ‘diligently’ than he did.’” Id. (quoting Holmes v.

Spencer, 685 F.3d 51, 65 (1st Cir. 2012)). The reasonable diligence

obligation extends to the period when the appellant is exhausting

state court remedies. Ross v. Verano, 712 F.3d 784, 799 (3d Cir.

2013) (citing LaCava v. Kyler, 398 F.3d 271, 277 (3d Cir. 2005)

(citing Jones v. Morton, 195 F.3d 153, 160) (3d Cir. 1999)). “The

fact that a petitioner is proceeding pro se does not insulate him

from the ‘reasonable diligence’ inquiry and his lack of legal

knowledge or legal training does not alone justify equitable

tolling.” Id. at 799–800.

     The Supreme Court in Holland noted that

                 Holland not only wrote his attorney
                 numerous    letters   seeking   crucial
                 information and providing direction; he
                 also repeatedly contacted the state
                 courts, their clerks, and the Florida
                 State Bar Association in an effort to
                 have Collins—the central impediment to
                 the pursuit of his legal remedy—removed
                 from his case. And, the very day that
                 Holland discovered that his AEDPA clock
                 had expired due to Collins' failings,

                                    4
                   Holland prepared his own habeas petition
                   pro se and promptly filed it with the
                   District Court.

Id. at 653.

     B.    The Evidentiary Hearing

     An evidentiary hearing was held in this matter on October 10,

2018 and continued October 19, 2018. (Minute Entry, ECF No. 23;

Transcript of Proceedings, ECF Nos. 22, 24.) Stephen Kirsch, Atiya

Woodall,     and   Petitioner     Dara       Woodall    testified.    The    Court

requested the parties to submit post-trial briefs. (Minute Entry,

ECF No. 23.)

     C.    The Parties’ Post-Trial Briefs

           1.      Petitioner contends her failure to timely file
                   her habeas petition should be excused based on
                   gross negligence by her appellate attorney

     Petitioner contends that she exercised reasonable diligence

in pursuing her habeas corpus action in this Court. (Petitioner’s

Post-trial      Brief,   ECF    No.   25     at   2.)    Petitioner    has   been

incarcerated since 2009 and had a ninth or tenth grade education

when incarcerated. (Id.) She did not know the meaning of post-

conviction relief, and no one explained the appellate process to

her. (Id.) Her appellate attorney, Stephen Kirsch, testified that

he did not remember speaking to her about the PCR process. (Id.)

Petitioner believed Kirsch was assigned to her case “to help her

fight for her life.” (Id.) Petitioner testified that Kirsch told

her to be patient because these things take time. (Id.)

                                         5
     Petitioner contends she diligently pursued communications

with Kirsch to “check up on her case.” (Id.) She first learned

that Kirsch would represent her [on direct appeal] by letter dated

September   9,   2010.   (Id.)   Petitioner   spoke   to   Kirsch   on   two

occasions, one by a video conference in late 2010 or January 2011

and the other by telephone approximately four months after Kirsch

was assigned to represent Petitioner. (Id.)

     Petitioner attempted to call Kirsch on numerous occasions to

check on her case. (Id.) She sent him one handwritten note. (Id.)

Kirsch did not respond to her. (Id.) Petitioner asked her aunt,

Atiya Woodall, to contact Kirsch. (Id.) Atiya Woodall testified

that she had two conversations with Kirsch on behalf of Petitioner.

(Id.) Their first conversation occurred early in the direct appeal

process. (Id.) After that, Atiya Woodall called Kirsch eight to

ten times and he did not return her calls. (Id.)

     Atiya Woodall’s second conversation with Kirsch occurred

after Petitioner’s direct appeal in the Appellate Division failed.

(Id.) Kirsch told Atiya that Petitioner’s petition was still

pending before the New Jersey Supreme Court. (Id.) Kirsch did not

speak with Atiya or Petitioner after the New Jersey Supreme Court

denied certification. (Id.)

     Years after her direct appeal, Petitioner learned from a

fellow inmate, whom she referred to as in-house counsel because

the inmate assisted her with legal paperwork, that her direct

                                    6
appeal   had   been   unsuccessful.   (Id.)   This   inmate   assisted

Petitioner in filing her Verified Petition for Post-Conviction

Relief on March 4, 2014. (Petitioner’s Post-trial Brief, ECF No.

25 at 3.) The PCR petition was denied on October 16, 2014, and

Petitioner filed a notice of appeal on November 20, 2014. (Id.)

After the Appellate Division affirmed the PCR Court on April 5,

2016, Petitioner filed a petition for certification in the New

Jersey Supreme Court, which was denied on November 29, 2016. (Id.)

Petitioner filed her habeas petition on March 16, 2017. (Id. at

4.)

      Mr. Kirsch testified that he sent six letters to Petitioner.

(Id. at 5.) Petitioner acknowledged receiving a January 28, 2011

cover letter from Kirsch, forwarding a copy of her appellate brief,

appendix and presentence report. (Id.) Petitioner signed a copy,

acknowledging receipt. (Id.) On December 9, 2011, Kirsch sent

Petitioner a letter advising her that the New Jersey Supreme Court

denied her petition for certification and that Kirsch would no

longer represent her. (Id.) Petitioner testified that she did not

receive the December 9, 2011 letter. (Id.) Kirsch never followed

up with Woodall to confirm that she received and understood his

letters to her. (Id. at 6.) Petitioner asserts that her failure to

timely file her PCR petition, resulting in her failure to timely

file her habeas petition, was caused by Kirsch’s gross negligence

in failing to communicate with her. (Id. at 7-8.)

                                  7
          2.   Respondents argue Petitioner is not entitled to
               equitable tolling of the habeas statute of
               limitations.

     Respondents note that in granting Petitioner an evidentiary

hearing on the issue of equitable tolling of the habeas statute of

limitations, this Court stated,

          If indeed Woodall’s public defender agreed to
          represent   her    in   her    post-conviction
          proceedings and told her to wait and give it
          time before starting the proceedings, without
          informing her of the potential consequences to
          her federal habeas claims, Woodall may be
          entitled to equitable tolling.

(Respondents’ Post-trial Brief, ECF No. 26 at 1.) Based on his

credible testimony at the hearing, Kirsch never agreed to represent

Petitioner on PCR or any subsequent proceedings. (Id.) Kirsch told

Petitioner only that a PCR comes after a direct appeal. (Id. at

2.) Even if Petitioner did not receive Kirsch’s December 9, 2011

letter, Petitioner did not follow up with Kirsch after that,

undermining her argument that her untimely filing was Kirsch’s

fault. (Id. at 2.)

III. FINDINGS OF FACT

     1.   The Court finds Mr. Kirsch’s testimony fully credible.

     2.   Mr. Kirsch is an Appellate Public Defender in the
          Trenton, New Jersey Office. (Oct. 10, 2018 Hr’g Tr. at
          6:21-23, ECF No. 22.)

     3.   Mr. Kirsch has worked for the New Jersey Public
          Defender’s Office since August 1989. (Id. at 7:2-3.) He
          has 31 years of experience in criminal appellate
          practice. (Id. at 8:1-9.)


                                  8
4.   Whenever Mr. Kirsch receives an assignment to serve as
     an Appellate Public Defender, he sends his client a
     letter providing his contact information. (October 10,
     2018 Hr’g Tr. at 10:19-11:7, ECF No. 22.) He sent such
     a letter to Petitioner on September 9, 2010. (Id. at
     18:21-25.)

5.   A letter dated September 9, 2010 from the Office of the
     Public Defender, Appellate Section to Petitioner was
     submitted into evidence as Exhibit 6. (Id. at 79:25-
     80:2) The body of the letter states:

          The Office of the Public Defender has
          filed an appeal on your behalf. The
          Assistant Deputy Public Defender who will
          represent you in this appeal is: Stephen
          W. Kirsch, Office of the Public Defender,
          Hughes Justice Complex, P.O. Box 850, 25
          West Market Street, Trenton, New Jersey
          08625.

          Enclosed are the transcripts and the
          Adult Presentence Report in your case.
          These have been filed with the Appellate
          Division and will be relied on in your
          appeal. You will hear from your attorney
          as soon as he or she has reviewed your
          file.

          Please acknowledge receipt of these
          materials by signing the enclosed copy of
          this letter and returning it to your
          attorney in the enclosed self-addressed
          stamped envelope.

          (ECF No. 25-3 at 2.)

6.   On October 28, 2010, Kirsch sent Petitioner another
     letter, acknowledging several phone messages from her
     requesting a visit, but stating that he would set up a
     videoconference with her. (Oct. 10, 2018 Hr’g Tr. at
     19:1-5, ECF No. 22 at 19.)

7.   The October 28, 2010 letter from Mr. Kirsch to Petitioner
     was submitted into evidence as Exhibit 7. (Id. at 80:3-
     4.) The body of the October 28, 2010 letter states:


                           9
          As you are already aware, I am the attorney assigned
          to represent you on appeal. I have received a couple
          of phone messages from you requesting that I visit
          you. I am going to set up a videoconference with
          you in the near future, but I want to wait to do so
          until I have read the transcripts in your case.
          That way we can have a meaningful discussion of the
          issues. I will be out of the office for about a
          week in the very early part of November, but I will
          read your transcripts as soon as I return, and set
          up a videoconference thereafter. If you have any
          questions about this letter or about the case,
          please call me collect at 609-292-1746, but be
          aware that I won’t really be able to discuss the
          merits of the appeal until I have read the
          transcripts, at which point we will talk via
          videoconference.

          (ECF No. 25-6 at 2.)

8.   Kirsch wrote another letter to Petitioner in November
     2010, informing her that he was assigned an emergency
     appeal and he would have to set up their videoconference
     for December 2010 or January 2011. (October 10, 2018
     Hr’g Tr. at 19:6-10.)

9.   A letter from Mr. Kirsch to Petitioner, dated November
     17, 2010, was submitted into the record as Exhibit 8.
     (Id. at 80:5-6.) The body of the letter states:

          I   am   writing   to  tell   you   that,
          unfortunately, it will likely be a while
          longer before I have a videoconference
          with you. I was about to begin work on
          your case when I was handed an emergency
          appeal to work on first. As a staff
          attorney, I do not control the assignment
          of cases, so I have to work on them as I
          am ordered to do so. I would anticipate
          speaking to you sometime in December, or
          at worst, early January, once I have
          fully read your transcripts. Sorry for
          the news about the delay, but I wanted to
          keep you in the loop and not have you
          wondering what was going on.

          (ECF No. 25-7 at 2.)

                           10
10.   The only conversation Mr. Kirsch could recall having
      with Petitioner was at their videoconference. (October
      10, 2018 Hr’g Tr. at 15:20-16:2, ECF No. 22.)

11.   During the videoconference, Mr. Kirsch explained the
      general appellate process to Petitioner. Petitioner said
      that there were ineffective assistance of counsel claims
      she wanted to raise. Mr. Kirsch told her that in New
      Jersey, ineffective assistance of counsel claims should
      not be raised on direct appeal but should be raised later
      in PCR proceedings. (Id. at 16:6-17:1.) Petitioner
      seemed to understand. (Id.) Mr. Kirsch particularly
      recalls having an animated discussion because Petitioner
      was upset with her trial attorney. (Id. at 81:1-4.) They
      discussed sorting through which issues were appropriate
      for direct appeal and which were appropriate for PCR.
      (Id. at 81:4-8.)

12.   On January 28, 2011, Mr. Kirsch sent Petitioner a cover
      letter enclosing a copy of her direct appeal brief,
      appendix and a copy of the presentence report. (Id. at
      19:11-13.)

13.   The January 28, 2011 letter from Mr. Kirsch to Petitioner
      was submitted into evidence as Exhibit 11. (Id. at 80:11-
      12.) The body of the letter states:

           Enclosed please find a copy of your brief
           and appendix and a copy of the Adult
           Presentence Report filed on your behalf,
           in the above matter. The transcripts were
           forwarded to you on September 9, 2010,
           under separate cover.

           Kindly sign the enclosed copy of this
           letter, acknowledging that you have
           received these documents and return the
           copy of the letter to me.

           (ECF No. 25-8 at 2.)

14.   A letter from Mr. Kirsch to Petitioner, dated March 3,
      2011, was submitted into evidence as Exhibit 10.
      (October 10, 2018 Hr’g Tr. at 80:9-10.) The body of the
      letter states:


                            11
                Enclosed is a copy of the Court’s brief.
                I have requested oral argument in your
                case and I will advise you of the result
                in the case when I receive it. Call me
                collect at 609-292-1746 if you have any
                questions.

                (ECF No. 25-9 at 2.)

     15.   A letter from Mr. Kirsch to Petitioner, dated July 1,
           2011, was submitted into evidence as Exhibit 9. (October
           10, 2019 Hr’g Tr. at 80:7-8.) The body of the letter
           states:

                I am sorry to say that the Appellate
                Division upheld your convictions and
                sentence in the enclosed opinion. I will
                petition the New Jersey Supreme Court to
                hear your case and I will inform you of
                the result when I receive it. Call me
                collect at 609-292-1746 if you have any
                questions.

                (ECF No. 25-10 at 2.)

     16.   Mr. Kirsch recalled having one phone conversation with
           a relative of Petitioner’s, whom he thought might have
           been her mother. (Id. at 33:1-4, ECF No. 22.) He
           remembered the call occurring after the appeal was
           denied, and possibly when the petition was pending in
           the Supreme Court. (Id. at 33:8-18.) Mr. Kirsch
           remembered that Petitioner’s “mother” was annoyed that
           the appeal was denied. (Id.) He was not certain whether
           the call occurred before or after the “cert. denial.”
           (Id. at 35:8-15.) The only communication Mr. Kirsch had
           with Petitioner after the denial of certification by the
           New Jersey Supreme Court was the letter he sent to her
           on December 9, 2011. (Id. at 35:17-36-2.)

     17.   A letter from Mr. Kirsch to Petitioner, dated December
           9, 2011, was submitted into evidence as Exhibit 4.1 The
           body of the letter states:

1 Exhibit 3 is a duplicate of Exhibit 4, except Exhibit 3 is dated
July 19, 2018, rather than December 9, 2011. (Ex. 3, ECF No. 25-
11 at 2.) The Court credits Mr. Kirsch’s testimony that he first
produced this letter to Mr. King in discovery in this matter on
                                12
                I am sorry to inform you that the NJ
                Supreme Court has denied your petition
                for certification in the enclosed order.
                Because I see no chance that the federal
                courts will provide any relief for you,
                I must inform you that this office will
                no longer represent you on appeal in this
                matter. However, if you wish to continue
                the matter further on your own, and file
                a petition for state post—conviction
                relief (PCR), you should go to the law
                library at the prison, fill out the PCR
                form and file it with the criminal case
                manager in Atlantic County, and a lawyer
                will   be  appointed   to    handle  that
                petition. Do this as soon as possible
                because the one-year deadline for filing
                for federal habeas corpus (if you
                eventually choose to file for habeas
                corpus on your own) runs until you file
                those state PCR papers. Call me collect
                at   609-292-1746   if   you    have  any
                questions.

                (Id. at 39:23-40:1; ECF No. 25-4 at 2.)

     18.   Mr. Kirsch did not follow up with Petitioner or her
           family members to see if Petitioner received his
           December 9, 2011 letter. (October 10, 2018 Hr’g Tr. at
           49:5-11, ECF No. 22 at 49.)

     19.   Mr. Kirsch’s employer directs its Appellate Public
           Defenders to inform clients that they must initiate the
           PCR process by filing a pro se document with the criminal
           case manager, which will trigger representation on PCR
           by the Public Defender’s Office. Appellate Public
           Defenders do not handle trial-level PCR petitions, and
           they have not done so since the mid-1990s. (Id. at 62:4-
           20.)


July 19, 2018. Rather than retrieve the original letter from the
file in his Newark Office, Mr. Kirsch printed a copy of the letter
from his computer file in his Trenton office. His computer
generated the date of June 19, 2018, although the letter was
originally dated December 9, 2011. (October 10, 2018 Hr’g Tr., ECF
No. 25:6-11; 27:8-25; 29:2-8, ECF No. 22.)
                                 13
20.   Mr. Kirsch never spoke to Petitioner about the PCR
      process. (October 10, 2018 Hr’g Tr. at 63:9-19, ECF No.
      22.) During their one conversation by videoconference,
      Mr. Kirsch did not tell Petitioner he would represent
      her on PCR. (Id. at 63:20-24.) The only thing Mr. Kirsch
      said to Petitioner about her PCR proceedings is that
      ineffective assistance of counsel claims would have to
      wait for the PCR process. (Id. at 64:6-17.)

21.   Atiya Woodall (“Atiya”), Petitioner’s maternal aunt,
      testified at the hearing on October 10, 2018. (Id. at
      82:4-83:3.)

22.   Petitioner told Atiya that Stephen Kirsch was appointed
      to represent her. (Id. at 83:12-17.)

23.   The first conversation Atiya had with Mr. Kirsch
      occurred when he was first appointed to represent
      Petitioner, and Petitioner asked Atiya to call him on
      her behalf. Mr. Kirsch explained to Atiya “the
      difference between the appeal and what I was - - the
      information that I was giving him.” (Id. at 84:13-20.)
      The Court finds “the information” Atiya referred to was
      ineffective assistance of counsel claims that Petitioner
      wanted to raise, and that Mr. Kirsch explained the
      difference between direct appeal and PCR issues.

24.   Atiya had unsuccessfully tried to call Mr. Kirsch
      several   times   between   their   first   and   second
      conversations.   (Id.   at  86:9-15.)   Petitioner   had
      contacted Atiya because she was frustrated that she
      could not reach Mr. Kirsch, prompting Atiya to call him
      on her behalf. (Id. at 86:19-23.) Atiya had a second
      conversation with Mr. Kirsch, which she said occurred
      “after we learned that her [Petitioner’s] appeal was
      denied.” (Id. at 85:25-86:1.)

25.   During her second conversation with Mr. Kirsch after
      Petitioner’s direct appeal was denied, Mr. Kirsch did
      not tell Atiya that his representation of Petitioner had
      ceased. (Id. at 91:9-24.)

26.   Atiya stated that when Petitioner’s appeal was denied
      “she never mentioned having a conversation with Kirsch.
      She just recalled the letter that she was denied.” (Id.
      at 92:6-14.)

                           14
27.   Petitioner testified at the evidentiary hearing on
      October 19, 2018. (October 19, 2018 H’rg Tr. at 3:2-9,
      4:11-13, ECF No. 24.)

28.   Petitioner testified that she received a letter from Mr.
      Kirsch around September 9, 2010, and she signed the
      bottom of the letter. (Id. at 6:14-7:4.)

29.   Petitioner tried to reach Mr. Kirsch without success
      until a social worker set up a phone call for her. (Id.
      at 8:10-25.)

30.   Petitioner remembers having a videoconference with
      someone about her case, but she only recalled that the
      person was a white man, the conversation lasted three to
      five minutes, and she recalled being told to be patient.
      (Id. at 9:1-24.)

31.   Petitioner understood that Mr. Kirsch was a lawyer
      assigned to her case “to help me fight for my life.”
      (Id. at 12:15-18.)

32.   Petitioner reviewed Exhibit 9, the July 1, 2011 letter
      to her from Mr. Kirsch, and testified that she did not
      remember seeing that specific letter, but she had seen
      “previous denials from other people.” (Id. at 14:20-
      15:9.) She said she was never aware that the Appellate
      Division had upheld her conviction or that the matter
      had gone to the state Supreme Court. (Id. at 15:16-
      16:5.)

33.   Petitioner testified that she was never told about
      anything that Mr. Kirsch did on her behalf. (Id. at 17:4-
      12.)

34.   Petitioner reviewed Exhibit No. 11, the January 28, 2011
      letter from Mr. Kirsch to her, and testified that she
      must have seen the letter before because her signature
      was on it. (Id. at 18:7-18.)

35.   Petitioner reviewed Exhibits 3 and 4, two identical
      letters, except Exhibit 3 was dated June 19, 2018 and
      Exhibit 4 was dated December 9, 2011. (Id. at 19:9-
      22:19.) Petitioner testified that she had never seen
      those letters before Mr. King, her counsel for the
      evidentiary hearing, showed them to her in June 2018.

                            15
      Petitioner testified that she was never put on notice
      that her appeal was denied. (October 19, 2018 Hr’g Tr.
      at 22:20-22, ECF No. 24.)

36.   Petitioner gave her aunt,    Atiya Woodall, authorization
      to call Mr. Kirsch on her   behalf. (Id. at 23:11-24:15.)
      Petitioner testified that   Atiya never had contact with
      Mr. Kirsch “at all.” (Id.   at 26:2-4.)

37.   Petitioner tried to call Mr. Kirsch “very often” to check
      up on her case. (Id. at 24:16-23.) She also wrote to him
      once. (Id. at 25:9-11). He never responded. (Id. at
      25:12-13.)

38.   Petitioner believed that her first phone conversation
      with Mr. Kirsch, where he told her to be patient about
      her appeal, occurred a few months after she received the
      September 9, 2010 letter from him. (Id. at 32:17-33:14.)
      The videoconference with him was also very brief, and
      the substance was the same as the phone call. (Id. at
      33:15-34:2.)

39.   The Court finds Petitioner was not credible when she
      testified that: (1) she did not discuss the merits of
      her appeal during the videoconference with Mr. Kirsch;
      (2) she did not talk about her trial; (3) she did not
      discuss issues she wanted to raise on appeal; and (4)
      she did not talk about anything her trial attorney had
      done. (Id. at 34:3-35:2.) The Court also finds not
      credible Petitioner’s testimony that she never received
      a letter from Mr. Kirsch or the Public Defender’s Office
      after the videoconference. (Id. at 35:11-24.)

40.   The Court finds not credible Petitioner’s testimony that
      she learned her appeal was denied around the time in-
      house counsel started to help her, which was years after
      the videoconference. (Id. at 35:25-36:18.) The Court
      finds Petitioner learned her appeal was denied when she
      received one or both of Mr. Kirsch’s letters dated July
      1, 2011 and December 9, 2011, and Petitioner shared the
      information with Atiya. The Court finds Petitioner not
      credible when she testified that Atiya Woodall never
      spoke to Mr. Kirsch on her behalf. The Court finds
      credible Atiya Woodall’s testimony that her second
      conversation with Mr. Kirsch was brought about after she
      learned that Petitioner’s appeal had been denied. There
      is no evidence that Petitioner attempted to contact Mr.

                            16
      Kirsch after her appeal was denied (except through
      Atiya’s second conversation with Mr. Kirsch before the
      New Jersey Supreme Court denied certification). Even if
      Petitioner tried but could not reach Mr. Kirsch by phone
      after her direct appeal was denied, there is no evidence
      that she wrote to him or wrote to the courts for
      information about her appeal or PCR proceedings.

41.   Petitioner remembered going to in-house counsel to get
      help filling out post-conviction relief forms, because
      she remembers making claims that her trial attorney and
      Mr. Kirsch did not provide her with effective assistance
      of counsel. (Id. at 37:10-21.) Petitioner remembered
      having a hearing in front of a judge in Atlantic County
      in 2015, and the outcome was that her appeal was denied.
      (Id. at 38:19-39:3.) She does not remember appealing
      that decision. (Id. at 39:4-8.)

42.   Petitioner filed a brief in response to Respondents’
      motion to dismiss her habeas petition on September 18,
      2017. (Petr’s Opp. Brief, ECF No. 9.) She argued, in
      part:

           [i]n petitioner's case, she had little or
           no knowledge of federal habeas procedure,
           not even the basics on what form to use
           and the statute of limitations. The
           prison paralegals failed to or did not
           adequately explain to petitioner the
           intricacies    of    habeas    procedure.
           Finally, petitioner knew nothing about
           what books (if any) in the prison law
           library contained the habeas statutes. In
           addition to the deficiencies of legal
           assistance at petitioner's place of
           imprisonment, it must also be pointed out
           that the New Jersey Public Defender's
           Office   provides    no   assistance   or
           representation to prison inmate seeking
           to pursue habeas corpus claims in federal
           courts. The office advises inmates by
           letter of the results of their state
           court appeals and then suggests that the
           inmate might wish to file a federal
           habeas petition. The letter does not
           include a habeas corpus form to use, nor
           does it inform inmates of the complex

                           17
                procedural rules involved in habeas
                corpus litigation, such as the time
                deadlines and need to exhaust all claims.
                Finally,   petitioner   was   under   the
                impression that her appellate lawyer
                would continue to represent her through
                her   entire   post-conviction    process
                attacking her conviction and sentence,
                including federal habeas corpus. She was
                unaware that the attorney who represented
                her in her state post-conviction relief
                and appeal therefrom would not continue
                to represent her in her federal habeas
                corpus proceeding. . . . Petitioner's
                lack of diligence is largely attributable
                to her being unaware of the strict time
                deadlines for habeas filings which in
                turn was based on the inadequacies of the
                Public Defender's Office and prison law
                library workers.

                (ECF No. 9 at 5-9.)

IV.   CONCLUSIONS OF LAW

      1.   Petitioner’s direct appeal counsel, Stephen Kirsch, did
           not abandon Petitioner during her PCR proceedings
           because he no longer represented her after informing her
           by letter dated December 9, 2011, that her direct appeal
           was final, that she needed to seek appointment of PCR
           counsel, and that the one-year habeas statute of
           limitations would run until PCR proceedings were
           initiated. See McKeithan v. Varner, 108 F. App’x 55, 58
           (3d Cir. 2004) (petitioner not entitled to equitable
           tolling where petitioner did not allege his attorney
           deceived or misled him about time constraints in filing
           habeas petition).

      2.   Petitioner was not reasonably diligent in pursuing her
           PCR petition or her federal habeas petition. See LaCava,
           398 F.3d at 277 (petitioner did not exercise reasonable
           diligence by allowing more than 21-months to lapse until
           he inquired with the state supreme court about the status
           of his petition).

      3.   Petitioner’s lack of legal knowledge and her difficulty
           in learning the habeas statute of limitations is not an

                                 18
             extraordinary    circumstance    justifying    equitable
             tolling. Even if a prison paralegal misinformed
             Petitioner about the habeas statute of limitations, that
             is not an extraordinary circumstance that will justify
             equitable tolling. See Johnson v. Hendricks, 314 F.3d
             159, 163 (3d Cir. 2002) (an attorney’s mistake in
             determining a date a habeas petition is due is not an
             extraordinary circumstance for purposes of equitable
             tolling); Schlueter v. Varner, 384 F.3d 69, 77 (3d Cir.
             2004) (attorney’s failure to pursue PCR relief for two
             years was not an extraordinary circumstance where
             Petitioner knew attorney had not pursued PCR relief).

IV.   CONCLUSION

       For   the    reasons   discussed      above,   Respondents’   motion   to

dismiss the petition (ECF No. 8) will be granted. The case will be

dismissed with prejudice.

V.     CERTIFICATE OF APPEALABILITY

       Unless a circuit justice or judge issues a certificate of

appealability, an appeal may not be taken from a final order in a

proceeding under 28 U.S.C. § 2254. 28 U.S.C. § 2253(c)(1)(A). A

certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this

standard by demonstrating that jurists of reason could disagree

with the district court’s resolution of his constitutional claims

or that jurists could conclude the issues presented are adequate

to    deserve      encouragement   to   proceed       further.”   Miller-El   v.

Cockrell, 537 U.S. 322, 327 (2003).




                                        19
     For the reasons discussed above, jurists of reason could not

disagree that Petitioner’s habeas petition is barred by the one-

year statute of limitations, and that Petitioner is not entitled

to equitable tolling. Therefore, the Court will deny a certificate

of appealability.

An appropriate order follows.

Dated: January 22, 2019


                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                20
